                  Case 1:20-cv-01798-SAB Document 3 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   KULDIP SINGH,                                      Case No. 1:20-cv-01798-SAB

12                    Plaintiff,                        ORDER DENYING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS
13           v.                                         WITHOUT PREJUDICE AND REQUIRING
                                                        PLAINTIFF TO FILE LONG FORM
14   COMMISSIONER OF SOCIAL SECURITY,                   APPLICATION

15                    Defendant.                        (ECF No. 2)

16                                                      TWENTY DAY DEADLINE

17

18          Plaintiff Kuldip Singh filed a complaint on December 22, 2020, challenging the

19 Commissioner’s decision to deny his application for Social Security benefits. Plaintiff did not
20 pay the filing fee in this action and instead filed an application to proceed in forma pauperis

21 pursuant to 28 U.S.C. § 1915.         (ECF No. 2.)     However, Plaintiff’s application does not

22 demonstrate that he is entitled to proceed without prepayment of fees in this action.

23          In assessing whether a certain income level meets the poverty threshold under Section

24 1915(a)(1), courts look to the federal poverty guidelines developed each year by the Department

25 of Health and Human Services. See, e.g., Paco v. Myers, No. CIV. 13-00701 ACK, 2013 WL

26 6843057 (D. Haw. Dec. 26, 2013); Lint v. City of Boise, No. CV09-72-S-EJL, 2009 WL
27 1149442, at *2 (D. Idaho Apr. 28, 2009) (and cases cited therein).

28          Plaintiff’s application proffers that he receives approximately $670.00 per month from


                                                    1
                 Case 1:20-cv-01798-SAB Document 3 Filed 12/23/20 Page 2 of 2


 1 retirement benefits, and that his wife’s income is approximately $1,600.00 per month, after

 2 taxes. (ECF No. 2 at 2.) Therefore, Plaintiff’s family income is proffered to be approximately

 3 $27, 240.00 per year, not including taxes. The 2020 Poverty Guidelines for the 48 contiguous

 4 states for a household of two is $17,240.00 per year.                 See 2020 Poverty Guidelines,

 5 https://aspe.hhs.gov/poverty-guidelines (last visited December 23, 2020). Plaintiff’s household

 6 income is stated to be $10,000 more per year than the poverty guidelines for a household of two.

 7          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

 8 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is

 9 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

10 full.

11          Based upon the foregoing, it is HEREBY ORDERED that:

12          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

13          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

14                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

15          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

16                  $402.00 filing fee for this action, or (2) complete and file the enclosed

17                  Application to Proceed in District Court Without Prepaying Fees or Costs (Long

18                  Form) – AO 239; and

19          4.      If Plaintiff fails to comply with this order, this action shall be dismissed for failure

20                  to pay the filing fee and failure to comply with a court order.

21
     IT IS SO ORDERED.
22

23 Dated:        December 23, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                       2
